Order entered on June 15, 1965 modifying judgment dated July 15, 1963, unanimously reversed on the law and the facts, with $30 costs and disbursements to appellants, and motion denied but without prejudice to a plenary action or other relief. The judgment herein determined the rights of the individual parties in regard to the corporate defendant. It did not purport to provide, nor can it be used as a vehicle for, the court’s supervising the management of the corporation. The amendment granted does that. If plaintiff is aggrieved by the subsequent developments, he is not precluded from seeking relief by appropriate procedures. Concur — Botein, P. J., Rabin, Valente, Eager and Steuer, JJ.